Burgess, J.
The defendants were indicted in the circuit court of Bates county for felonious assault upon one A. S. Milhorn, the indictment charging the assault to have been committed by Charles E. Pharis with a large scale weight, of the weight of two pounds, which was then and there a deadly weapon,, and that his codefendant Thomas H. Pharis was then and there present aiding and abetting in said assault. Defendants were found guilty by a jury, and their punishment fixed at a fine of $100 each.
After unsuccessful motions for a new trial and in arrest of judgment, defendants appealed.
No bill of exceptions was filed in this cause. The defendants are not represented in this court. There being no error apparent of record, we can but affirm the judgment. It is so ordered.
Gantt, P. J., and Shebwood, J., concur.